Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 1 of 12 - Page ID#: 68




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                        LEXINGTON

     ANGELA SMITH COLOMBE,                        )
                                                  )
                                                  )             No. 5:20-CV-374-REW
             Plaintiff,                           )
                                                  )
     v.                                           )              OPINION & ORDER
                                                  )
     SGN, Inc.,                                   )

             Defendant,
                                         *** *** *** ***

           The Court encounters a novel problem: evaluating employment claims under the provisions

 of the Families First Coronavirus Response Act (FFCRA) and its ephemeral Division E, the

 Emergency Paid Sick Leave Act (EPSLA). Plaintiff Angela Smith Colombe alleges that Defendant

 SGN, Inc., violated her rights under the FFCRA. See DE 1-1 (Complaint). Defendant moves, per

 Rule 12(b)(6), to dismiss the Complaint in its entirety. See DE 5 (Motion). Colombe responded

 and Defendant replied. See DE 6 (Response); DE 8 (Reply). The matter is ripe for review. For the

 reasons outlined below, the Court GRANTS DE 5 and dismisses the Complaint, which fails to

 state an actionable claim.

      I.      BACKGROUND1

           Colombe began working for SGN as a full-time manager at a McDonald’s Restaurant in

 Lexington, Kentucky sometime in 2016. DE 1-1 at ¶ 8. Colombe’s last day working for Defendant

 was on March 23, 2020. Id. at ¶ 12. On March 25, Colombe’s spouse took a COVID-19 test. Id. at



 1
  The Court, as it must in the Rule 12 context, largely takes these allegations from the Complaint.
 See Bower v. Federal Express Corp., 96 F.3d 200, 203 (6th Cir. 1996) (“We must treat as true all
 of the well-pleaded allegations of the complaint.” (emphasis added)); see also DE 1-1 (Complaint).
                                                  1
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 2 of 12 - Page ID#: 69




 ¶ 13. Sometime after March 25 and sometime before April 2, Colombe’s spouse received

 quarantine instructions (i.e., to quarantine) related to the March 25 test. Id. at ¶ 14. The quarantine

 instructions applied to the entire family living at Colombe’s home. Id. A registered nurse authored

 the quarantine instructions. Id. at 16.

         On April 2, Colombe presented the quarantine instructions, via text, to her supervisors,

 Mark Browning and Carol Hough. Id. at ¶ 17. Sometime before April 11, questions regarding

 Colombe’s quarantine instructions arose.2 On April 11, Colombe told Hough that the quarantine

 would conclude on April 20 and requested to be put “back on the work schedule.” Id. at ¶ 26. She

 also apologized “for any misunderstanding with the medical documents or the COVID-19 test

 results[.]” Id. at ¶ 27. Between April 11 and May 11, Plaintiff and her supervisors discussed the

 quarantine notice, unspecified issues about it, and Plaintiff’s attempts to procure a notice with her

 name on it. Id. at ¶¶ 29–34. On May 11, Hough told Colombe that Hough and Browning wanted

 to meet with Colombe on May 13. Id. at ¶ 35. On May 12, the company representatives cancelled

 the May 13 meeting and did not reschedule. Id. at ¶ 39. On May 29, Colombe’s spouse tested

 positive for COVID-19. Id. at ¶ 40. On June 1, Browning sent a text message to Colombe

 discussing the FFCRA and Browning’s intent to send Colombe forms related to the statute. Id. at

 ¶ 41.

         On August 12, 2020, Plaintiff filed the instant Complaint in Fayette Circuit Court. See DE

 1-1. Defendant removed the federal question case to this Court on September 3, 2020. DE 1. The

 Complaint alleges that SGN violated the FFCRA by retaliating against Colombe for taking leave,




 2
   The Complaint does not directly state the objections Hough or Browning had to the quarantine
 instructions. However, the Complaint includes allegations that Hough and Browning “had insisted
 that Plaintiff’s doctor’s note bear her own name,” and that Plaintiff was required to explain “that
 ‘false negative’ was for all intents and purposes synonymous with ‘positive.’” DE 1-1 at ¶¶ 31, 34.
                                                   2
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 3 of 12 - Page ID#: 70




 by failing to pay her for the leave she did take, and by failing to provide her with requisite notice

 of the FFCRA’s provisions. See DE 1-1. SGN promptly moved to dismiss the Complaint under

 Rule 12(b)(6). DE 5. SGN decries a series of fatal flaws in the pleading. The Court agrees that the

 Complaint fails to state a claim and must be dismissed.

    II.      STANDARD

          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.

 Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)). “A

 claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.” Id. However, “a

 formulaic recitation of a cause of action’s elements will not do.” Twombly, 127 S. Ct. at 1965.

 Courts “must construe the complaint in the light most favorable to the plaintiff and accept all

 allegations as true.” Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). Yet, courts need not

 accept “legal conclusion[s] couched as [] factual allegation[s].” Papasan v. Allain, 106 S. Ct. 2932,

 2944 (1986).

          Generally, “matters outside of the pleadings are not to be considered by a court in ruling

 on a . . . motion to dismiss.” Weiner v. Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). However, the

 Court may “consider other materials that are integral to the complaint, are public records, or are

 otherwise appropriate for the taking of judicial notice.” Ashland, Inc. v. Oppenheimer & Co., 648

 F.3d 461, 467 (6th Cir. 2011) (internal quotation marks and citation omitted). [Importantly here,

 the fateful quarantine instruction document is not part of the record; the Court must piece its

 content together from the allegations.]




                                                    3
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 4 of 12 - Page ID#: 71




            Hinging on Rule 8’s minimal standards, Twombly and Iqbal require a plaintiff to “plead

 facts sufficient to show that her claim has substantive plausibility.” Johnson v. City of Shelby, 135

 S. Ct. 346, 347 (2014). Where plaintiffs state “simply, concisely, and directly events that . . .

 entitle[] them to damages,” the rules require “no more to stave off threshold dismissal for want of

 an adequate statement.” Id.; El-Hallani v. Huntington Nat. Bank, 623 F. App’x 730, 739 (6th Cir.

 2015) (“Although Twombly and Iqbal have raised the bar for pleading, it is still low.).

     III.      ANALYSIS

            Colombe alleges three violations of the FFCRA: 1) retaliation, 2) failure to pay, and 3)

 failure to provide mandated notice. DE 1-1 at 7. Defendant’s main argument is that Colombe has

 not alleged that she actually took leave under the FFCRA (or its Division E, the EPSLA) and

 therefore has no cause of action under a retaliation or failure to pay theory. SGN denies leave

 entitlement, protected activity, and any adverse action, for retaliation purposes. DE 5 at 4–8.

 Defendant also argues that Colombe has not alleged that SGN failed to provide notice per the

 statute and that, even if SGN failed, Colombe does not have a private cause of action against it for

 the alleged deficiency. DE 5 at 8–9.

            The FFCRA’s recent enactment means there is scant caselaw interpreting the possible

 issues arising from the statute or the regulations.3 Cf. Valdivia v. Paducah Ctr. For Health &

 Rehab., LLC, No. 5:20-CV-00087-TBR, 2020 WL 7364986, at *3 (W.D. Ky. Dec. 15, 2020)




 3
   The statute authorizes implementing regulations. See Families First Coronavirus Response Act,
 Pub. L. No. 116-127, § 5111, 134 Stat. 178, 201 (March 18, 2020). The regulations appear at 29
 C.F.R. §§ 826.10–.160. Some of the FFCRA regulations were amended; there are three separate
 versions: 1) the April 2, 2020 to April 10, 2020 version, 2) the April 10, 2020 to September 15,
 2020 version, and 3) the September 15, 2020 to December 31, 2020 version. The parties do not
 discuss which version of the regulations govern their actions, but the parties do not allege any
 conduct taking place after September 15, 2020. Differences between the first and second versions
 are not material to this dispute.
                                                   4
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 5 of 12 - Page ID#: 72




 (noting the dearth of case law). The Court mainly looks to the statute and regulations to determine

 whether Colombe has sufficiently pleaded her claims. “The preeminent canon of statutory

 interpretation requires us to ‘presume that [the] legislature says in a statute what it means and

 means in a statute what it says there.’” BedRoc Ltd., LLC v. United States, 124 S. Ct. 1587, 1593

 (2004) (quoting Connecticut Nat. Bank v. Germain, 112 S. Ct. 1146, 1149 (1992)). “Thus, our

 inquiry begins with the statutory text, and ends there as well if the text is unambiguous.” Id. (citing

 Lamie v. United States Trustee, 124 S. Ct. 1023, 1029–30 (2004)); see also Rucker v. Wabash R.

 R. Co., 418 F.2d 146, 149–50 (7th Cir. 1969) (noting that the same rules of construction apply to

 construction of administrative regulations).

                                        FFCRA/EPSLA Leave

        Division E of the FFCRA is the Emergency Paid Sick Leave Act (EPSLA). §§ 5101–5111,

 134 Stat. at 195–201. Under the EPSLA, “[a]n employer shall provide to each employee employed

 by the employer paid sick time to the extent that the employee is unable to work (or telework) due

 to a need for leave because: . . . (2) [t]he employee has been advised by a health care provider to

 self-quarantine due to concerns related to COVID-19.” § 5102(a), 134 Stat. at 195. 4

        Section 5104 of the FFCRA makes it unlawful for an employer “to discharge, discipline,

 or in any other manner discriminate against any employee who . . . takes leave in accordance with




 4
   Other qualifying reasons for EPSLA leave include: a quarantine order stemming from the
 government, experiencing symptoms of COVID-19 and in the process of seeking a medical
 diagnosis, caring for an individual subject to a quarantine order, caring for a child if the child’s
 school or place of care has closed due to COVID-19 precautions, or experiencing any other
 substantially similar condition specified by Health and Human Services. See § 5102(a)(1)–(6), 134
 Stat. at 195–96. Colombe alleged in the Complaint only that she and her household were subject
 to a quarantine order from a healthcare provider. The Court rejects any effort to expand the
 allegations via briefing. See DE 6, at 5 (attempting to invoke “caring for an individual” under
 quarantine as applicable). That assertion, absent from the Complaint, is not one the Court will
 consider. Being part of a household and caring for an individual are not the same concept.
                                                   5
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 6 of 12 - Page ID#: 73




 this Act[.]” 134 Stat. at 196–97; see also 29 C.F.R. § 826.150(a). Section 5105(b) makes willful

 violation of Section 5104 equivalent to a violation of “section 15(a)(3) of the Fair Labor Standards

 Act of 1938 [(FLSA)] (29 U.S.C. 215(a)(3)); and . . . [such a violation shall] be subject to the

 penalties described in sections 16 and 17 of [the FLSA] (29 U.S.C. 216; 217) with respect to such

 violation.” 134 Stat. at 197; see also 29 C.F.R. § 826.150(b)(2). Conceptually, then, FFCRA

 retaliation “may be brought under the FLSA.” See Kofler v. Sayde Steeves Cleaning Serv., Inc.,

 No. 8:20-CV-1460-T-33AEP, 2020 WL 5016902, at *2 (M.D. Fla. Aug. 25, 2020).5 A prima facie

 case of retaliation under the FLSA requires “the plaintiff [] prove that (1) she engaged in protected

 activity under the FLSA; (2) her exercise of this right was known by the employer; (3) the

 employer took an employment action adverse to her; and (4) there was a causal connection between

 the protected activity and the adverse employment action.” Pettit v. Steppingstone, Center for the

 Potentially Gifted, 429 F. App’x 524, 530 (6th Cir. 2011) (citing Adair v. Charter Cnty. of Wayne,

 452 F.3d 482, 489 (6th Cir. 2006)).

        Here, Colombe must show (based on her allegations) that she took leave under the EPSLA

 to establish the “protected activity” prong of the FFCRA retaliation claim. See 29 C.F.R. §

 826.150(a) (noting that taking “Paid Sick Leave under the EPSLA” is a protected act).6 Similarly,

 for her failure to grant paid sick leave under the FFCRA, Colombe must show that SGN

 erroneously denied her paid leave she was entitled to receive under the EPSLA. Section 5105(a)

 makes failure to provide sick leave for qualifying reasons coequal to failing “to pay minimum

 wages in violation of section 6 of the [FLSA] (29 U.S.C. 206)[] and [subjects the employer] to the



 5
   Here, unlike the plaintiff in Kofler, Colombe did not bring separate claims under the FFCRA and
 the FLSA. See Kofler, 2020 WL 5016902, at *4 n.1. There, the court declined to rule on whether
 bringing separate claims was superfluous. Id.
 6
   Colombe does not claim she filed a complaint or instituted a proceeding related to the EPSLA or
 testified in any such enforcement proceeding. Those are other types of protected conduct.
                                                  6
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 7 of 12 - Page ID#: 74




 penalties described in sections 16 and 17 [of the FLSA] (29 U.S.C. 216; 217) with respect to such

 violation.” 134 Stat. at 197; see also 29 C.F.R. § 826.150(b)(1). In other words, taking valid leave

 pursuant to the provisions of the EPSLA is a necessary condition for success on two of Colombe’s

 claims. The Complaint does not supply this predicate.

        To trigger leave under the EPSLA, the employee must provide, prior to taking leave,

 documentation containing “(1) Employee’s name; (2) Date(s) for which leave is requested; (3)

 qualifying reason for the leave; [] (4) Oral or written statement that the Employee is unable to work

 because of the qualified reason for leave[; and (5)] . . . the name of the health care provider who

 advised the Employee to self-quarantine due to concerns related to COVID-19.” 29 C.F.R. §

 826.100 (a), (c).7 The Complaint, at least regarding allegations describing the relevant mechanics,

 is bare: Colombe stopped working on March 23 and she provided a quarantine notice to her

 employer on April 2. DE 1-1 at ¶¶ 12, 17. Outside the Complaint, Colombe specifically concedes

 that “Plaintiff’s leave started in late March[.]” DE 6 at 8; see DE 1-1 ¶ 12 (citing last day of work

 as March 23, 2020). Defendant argues that this chronology forecloses relief because the FFCRA

 and EPSLA did not go into effect until the beginning of April. DE 5 at 4. Thus, Colombe could

 not have taken leave pursuant to the FFCRA and the EPSLA because the statute had not taken

 effect when her leave began.

        Despite Colombe’s concession, she argues that she “exercised her FFCRA rights within

 the enforcement period.” DE 6 at 8. Colombe’s argument, as to the pre-April period, ignores the

 plain language of the statute and regulations. See § 5108, 134 Stat. at 198 (“This Act, and the

 requirements under this Act, shall take effect not later than 15 days after the date of enactment of



 7
   The regulations prescribe different requirements depending on the qualifying reason. See 29
 C.F.R. § 826.100 (b)–(e). The first four requirements remain constant. See 29 C.F.R. § 826.100
 (a).
                                                  7
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 8 of 12 - Page ID#: 75




 this Act.”), 220 (noting March 18 enactment); see also 29 C.F.R. § 826.10(b)(1) (“This part

 became operational on April 1, 2020, and effective on April 2, 2020”); cf. 29 C.F.R. § 826.100(a)

 (“An Employee is required to provide the Employer documentation containing the following

 information prior to taking Paid Sick Leave under the EPSLA[.]” (emphasis added)). If Colombe

 started leave in late March, it could not be pursuant to a mechanism that became law in early April.

        Still, Colombe plausibly contends that as of April 2 both her chance at leave and her request

 for leave ripened, with statutory effectiveness and the April 2 instructions text from her to her

 bosses. The Court turns then to whether Colombe took EPSLA leave at that time, and the analysis

 hinges on whether she states a claim for entitlement to such leave.8

        Colombe does not allege facts suggesting that, before or after the enforcement period, she

 followed the necessary steps to take EPSLA leave. The Complaint allegations foreclose at least

 one requirement: dates of leave requested. Colombe alleges that she told Hough and Browning on

 April 11, almost three weeks after her alleged last day of work, that her quarantine would end on

 April 20 and that she was ready to be put back on the schedule. DE 1-1 at ¶ 26. The Complaint

 does not contend that the quarantine instruction, nor Colombe’s conversations with her employer,

 included a proposed end of leave at the time she began or requested to begin leave.

        Perhaps more importantly, the parties’ arguments and concessions foreclose other

 requirements. The provided quarantine instruction was not signed or provided by a health care

 provider as defined by the statute and regulations. See DE 1-1 at 16 (noting that the quarantine

 instruction was authored by “Registered Nurse Sarah Robinson”).9 The quarantine instruction also



 8
   The Court also sees plausible adverse action, given efforts to get back onto the work schedule
 that, inferentially at least, did not succeed. That aspect is not a dismissal basis.
 9
   Under the statute, a “health care provider” has the same meaning as the meaning “in section 101
 of the [FMLA].” § 5110(4). A “health care provider,” according to the regulations, has the same
 meaning as its definition under the Family and Medical Leave Act (FMLA). 29 C.F.R. §
                                                  8
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 9 of 12 - Page ID#: 76




 did not include Colombe’s name. See DE 6 at 9–10 (“While Plaintiff had marked out the patient

 name on the quarantine directive, it was clear [from the address located on the directive] that it

 was applicable to Plaintiff.”); id. at 10 (“Even if Plaintiff had not marked out the name, the

 directive would have still not featured Plaintiff’s name because she was not the patient.”). On the

 face of the Complaint, Colombe fails to allege the necessary predicates needed to take leave. 10

        The § 826.20 (a)(1)(ii) leave reason applies if the employee “has been advised by a health

 care provider to self-quarantine due to concerns related to COVID-19.” The requisite

 documentation, again a pre-leave predicate under the governing reg, must include “the name of

 the health care provider.” § 826.100(c). Simply put, Colombe alleges that the involved provider—

 the quarantine instruction author—was a Registered Nurse. With all respect due that most




 826.20(a)(3) (pointing to 29 C.F.R. § 825.102). The FMLA defines a “health care provider” as “a
 doctor of medicine or osteopathy who is authorized to practice medicine or surgery (as appropriate)
 by the State in which the doctor practices; or [ ] any other person determined by the Secretary to
 be capable of providing health care services.” 29 U.S.C. § 2611(6)(A)–(B). Under the FMLA
 contemplated regulations, health care provider is defined as “(i) [a] doctor of medicine or
 osteopathy who is authorized to practice medicine or surgery (as appropriate) by the state in which
 the doctor practices; or (ii) any other person determined by the Secretary to be capable of providing
 health care services.” 29 C.F.R. § 825.102. The regulation, in pertinent part, further defines “others
 capable of providing health care services” as including “[n]urse practitioners, nurse-midwives,
 clinical social workers and physician assistants who are authorized to practice under State law and
 who are performing within the scope of their practice as defined under State law[.]” Id. Registered
 Nurse Sarah Robinson provided the quarantine instruction. DE 1-1 at ¶ 16. Under Kentucky law,
 a “registered nurse” is not the same as a “nurse practitioner.” See KRS 314.011(5), (7), (8)
 (defining “registered nurse” as “one who is licensed or holds the privilege under the provisions of
 this chapter to engage in registered nurse practice” and “advanced practice registered nurse” as “a
 certified nurse practitioner, certified registered nurse anesthetist, certified nurse midwife, or
 clinical nurse specialist, who is licensed to engage in advance practice registered nursing pursuant
 to KRS 314.042”).
 10
    Counsel for Colombe states in response that counsel has discussed the issue with unnamed
 “Department of Labor (DOL) representatives” and that Colombe “need not use any magical legal
 language to exercise her rights under the FFCRA.” DE 6 at 6. Such extra-pleading representations
 have no legal effect here. The Court requires no magical words but does apply the law as written.
 Colombe may not need to invoke specific language when taking leave under the FFCRA and the
 EPSLA, but she still must provide the requisite information to her employer.
                                                   9
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 10 of 12 - Page ID#: 77




 honorable profession, an RN does not qualify under the applicable statute and regulations, as

 footnote 9 documents.

        The Court thus finds that the Complaint fails to state a claim on entitlement to leave; this

 sinks the wage claim. As for retaliation, the statutory scope for protected activity is quite narrow.

 Section 5104 bars discrimination against an employee who “takes leave in accordance with this

 Act” or formally participates in enforcement proceedings. 134 Stat. at 197. Colombe asserts only

 the first variety, but as the Court has found, she did not have the right to and did not take FFCRA

 leave. Further, unlike, e.g., the FMLA anti-retaliation statute, FFCRA does not extend to requests

 for or attempts at leave. The FMLA broadly guards against interference with “the attempt to

 exercise” a right to leave. 29 U.S.C. § 2615(a)(1). The FFCRA protects only an employee “who—

 takes leave in accordance with this Act.” § 5104, 134 Stat. at 197. The Complaint, thus, does not

 allege actionable conduct relative to retaliation.

        Accordingly, the Court dismisses the retaliation and non-payment theories for failure to

 state a claim upon which relief can be granted.

                                                Notice

        Colombe next alleges that SGN failed to provide adequate notice of the provisions of the

 FFCRA and the EPSLA. See DE 1-1 at ¶¶ 51–53. The EPSLA requires employers to give notice

 of the requirements of the Act to their employees. Specifically, the employer “shall post and keep

 posted, in conspicuous places on the premises of the employer where notices to employees are

 customarily posted, a notice, to be prepared or approved by the Secretary of Labor, of the

 requirements described in this Act.” § 5103(a), 134 Stat. at 196. The pertinent regulation provides

 that “[e]very Employer covered by FFCRA’s paid leave provisions is required to post and keep

 posted on its premises, in conspicuous places a notice explaining the FFCRA’s paid leave



                                                      10
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 11 of 12 - Page ID#: 78




 provisions and providing information concerning the procedures for filing complaints of violations

 of the FFCRA with the Wage and Hour division.” 29 C.F.R. § 826.80(a) (emphasis added). “An

 Employer may satisfy this requirement by emailing or direct mailing this notice to Employees[.]”

 29 C.F.R. § 826.80(b).

        Based on a plain reading of the statute and regulation, an employer is only required to post

 the notice on its premises and may satisfy the requirement by e-mail. The provisions require no

 more. Colombe never alleges that SGN failed to post notice on its premises. She does, however,

 allege that she received permissive notice in June. Colombe’s spouse was diagnosed with COVID-

 19 on May 29 and, three days later on June 1, Browning sent Colombe information regarding leave

 under the FFCRA. See DE 1-1 at ¶¶ 40–41. While Colombe argues that the delay between the

 March 23 and June 1 is sufficient to show that SGN failed to give notice, Colombe ascribes no

 legal significance to the delay. See DE 6 at 9. The delay would only matter, in the context of a

 violation, if SGN had failed to post notice on its premises up until June 1. No Complaint content

 supports the conclusion.

        In response, Colombe alleges that “Defendant admits it did not post or even mention the

 FFCRA to Plaintiff until June 1, 2020.” DE 6 at 9. This argument fails for two reasons. First, SGN

 never admitted to failing to post FFCRA notice on its premises. Second, Colombe cannot amend

 the Complaint, by injecting new allegations regarding failure to post notice, in responsive briefing.

 See Bates v. Green Farms Condo Ass’n, 958 F.3d 470, 483–84 (6th Cir. 2020). “If a complaint

 fails to state a claim even under the liberal requirements of the federal rules, the plaintiff cannot

 cure the deficiency by inserting the missing allegations in a document that is not either a complaint

 or an amendment to a complaint.” Id. (quoting Harrell v. United States, 13 F.3d 232, 236 (7th Cir.




                                                  11
Case: 5:20-cv-00374-REW-EBA Doc #: 11 Filed: 03/29/21 Page: 12 of 12 - Page ID#: 79




 1993)). The Complaint fails to allege facts sufficient to support the conclusion that SGN did not

 post notice on its premises per the statute and regulations.

          Further, as SGN argues, Division E does not attach enforcement mechanics to a notice

 default. The enforcement provisions extend to paid leave denial (§ 5102) and to willful retaliation

 (§ 5104). See § 5105, 134 Stat. at 197. The enforcement section does not provide a tool, and

 certainly no private action, with respect to a failure to comply with § 5103, the notice section.

          Thus, the Court dismisses any claim centered on deficient posting or notice.

    IV.      CONCLUSION

          In sum, Colombe’s Complaint fails to allege facts sufficient to plausibly support her claims

 against SGN. Accordingly, the Court GRANTS DE 5. The Complaint is dismissed, in full, with

 prejudice. The Court will issue a separate Judgment.

          This the 29th day of March, 2021.




                                                  12
